                                                   Case 2:20-cr-00018-RJB Document 24 Filed 12/10/20 Page 1 of 1


 CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL
1. CIR./DIST./DIV. CODE         2. PERSON REPRESENTED                                       VOUCHER NUMBER
   0981                          Michael John Scott
3. MAG. DKT./DEF. NUMBER              4. DIST. DKT./DEF. NUMBER   5. APPEALS DKT./DEF. NUMBER       6. OTHER DKT. NUMBER
    2:20-MJ-00041-1-RJB                  2:20-CR-00018-1-RJB
7. IN CASE/MATTER OF    (Case Name) 8. PAYMENT CATEGORY           9. TYPE PERSON REPRESENTED        10. REPRESENTATION TYPE
USA v. Scott                                                   Felony (including pre-trial diversion of          Adult Defendant                                     Criminal Case
                                                               alleged felony)
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list (up to five) major offenses charged, according to severity of offense
18:922C.F,21:846=CD.F

12. ATTORNEY'S NAME (First Name, M. I., Last Name, including any suffix)                                        13. COURT ORDER
   AND MAILING ADDRESS
                                                                                                                 o O Appointing Counsel                          o C Co-Counsel
 Ken Therrien - Bar Number: 20291                                                                                o F Subs For Federal Defender                   o R Subs For Retained Attorney
 413 N 2nd Street                                                                                                x P Subs For Panel Attorney                     o Y Standby Counsel
 kentherrien@msn.com                                                                                               Prior Attorney's Name: Amy Irene Muth
 Yakima, WA 98901
 Phone: 509-457-5991                                                                                                   Appointment Dates: 1/31/2020
                                                                                                                       Because the above-named person represented has testified under oath or has otherwise
                                                                                                                  satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does
                                                                                                                  not wish to waive counsel, and because the interests of justice so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)
                                                                                                                  name appears in Item 12 is appointed to represent this person in this case, OR
 Ken Therrien Law Office PLLC - TIN: XX-XXXXXXX                                                                        Other (See Instructions)
 413 N 2nd Street                                                                                                                                          Robert J Bryan /S/
 Yakima, WA 98901
 Phone: 509-457-5991                                                                                                                    Signature of Presiding Judge or By Order of the Court
                                                                                                                                    12/10/2020
                                                                                                                                  Date of Order                                Nunc Pro Tunc Date
                                                                                                                   Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                                   appointment.                    o YES                x NO
                                         CLAIM FOR SERVICES AND EXPENSES                                                                                    FOR COURT USE ONLY
                                                                                               HOURS                   TOTAL                  MATH/TECH.                 MATH/TECH.                  ADDITIONAL
                 CATEGORIES (Attach itemization of services with dates)                                               AMOUNT                   ADJUSTED                   ADJUSTED
                                                                                              CLAIMED                 CLAIMED                   HOURS                     AMOUNT                       REVIEW

15.                a. Arraignment and/or Plea
                   b. Bail and Detention Hearings
                   c. Motion Hearings
                   d. Trial
 In Court




                   e. Sentencing Hearings
                   f. Revocation Hearings
                   g. Appeals Court
                   h. Other (Specify on additional sheets)
                   (RATE PER HOUR = $                                0.00) TOTALS
16.                a. Interviews and Conferences
                   b. Obtaining and reviewing records
 Out of Court




                   c. Legal research and brief writing
                   d. Travel time
                   e. Investigative and other work (Specify on additional sheets)
                   (RATE PER HOUR = $                              0.00 ) TOTALS
17.                Travel Expenses (lodging, parking, meals, mileage, etc)
18.                Other Expenses (other than expert, transcripts, etc)

GRAND TOTALS (CLAIMED AND ADJUSTED)
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                   20. APPOINTMENT TERMINATION DATE                                 21. CASE DISPOSITION
                                                                                                                     IF OTHER THAN CASE COMPLETION
     FROM:                              1/1/1901                    TO:                1/1/1901
22. CLAIM STATUS
                                               o Final Payment        o Interim Payment Number             0         o Supplemental Payment o Withholding Payment                            (---)         (---)
                Have you previously applied to the court for compensation and/or reimbursement for this case?       x Yes    o No          If yes, were you paid? o Yes                          o No
                Other than from the Court, have you,or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
                representation?   o    Yes         x No       If yes, give details on additional sheets
                I swear or affirm the truth or correctness of the above statements.

                Signature of Attorney                                                                                                           Date                         1/1/1901

                                                                        APPROVED FOR PAYMENT - COURT USE ONLY
23. IN COURT COMP.           24. OUT OF COURT COMP.                                        25. TRAVEL EXPENSES                    26. OTHER EXPENSES                        27. TOTAL AMT. APPR./CERT.
               $0.00                           $0.00                                                       $0.00                                   $0.00                                       $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                                              DATE                                      28a. JUDGE CODE

29. IN COURT COMP.                   30. OUT OF THE COURT COMP. 31. TRAVEL EXPENSES                                               32. OTHER EXPENSES                        33 TOTAL AMT. APPROVED
                  $0.00                                    $0.00                 $0.00                                                               $0.00                                    $0.00
34 SIGNATURE OF THE CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE)                DATE                                                          34a. JUDGE CODE                      CERTIFIED AMT.
 Payment approved in excess of the statutory threshold amount
